Dewey, J.*
The answers and stipulations contained in the application of the plaintiffs for their policy are made an essential part of the contract between these parties. To the twelfth interrogatory, the plaintiffs by their answer had stated that “ their ashes were taken up in metallic vessels, which were not allowed to stand on wood with ashes in them; and that, if deposited in or near the building, they were deposited in vaults of brick or stone.” Upon the face of the application, and above the signature of the defendants to the application, was the following, “ If ashes are allowed to remain in wood, the company will not assume the risk.” This policy was therefore directly affected by the manner in which the plaintiffs used the insured property in reference to the stipulations above referred to. It is conceded that the plaintiffs had no vaults of brick or stone for the deposit of ashes. Had they had such, and had the usual course been to deposit their ashes therein, an unauthorized departure in one or two instances by their servant might not have affected the policy. But under the circumstances of the present case, *30placing the ashes for a period of two or three weeks continuously, and up to the time of the loss by fire, in a wooden barre! in the wood-house, which adjoined the school-house, and in which the fuel for the school-house was kept, by the agent employed by the defendants to make the fires and take charge of the school-house, was in direct violation of the terms of the contract for insurance, and must preclude the plaintiffs from recovering for the loss which has occurred.

Judgment for the defendants.


 Thomas, J. did not sit in this case.